The facts so far as they are material to this appeal, are as follows: On or about the twelfth day of March, 1923, James O. Petrie, contractor, entered into a contract with the county commissioners of Jackson County, Ohio, for the construction of a certain county road improvement, said road being known as the Wellston-Jackson road.
Southern Surety Co. became surety upon the bond of Petrie. During the course of construction, Petrie bought certain materials from the Standard Slag Co. for which he did not pay. The Standard Slag Co. thereupon brought an action against Petrie and Southern Surety Co, Petrie confessed judgment, but being insolvent, the case proceeded to trial against the Southern Surety Co. and the surety company, by its answer, urged the defense of the statute of limitations inasmuch as the action was not commenced within one year from the date of the acceptance of the improvement, said limitation being contained in 2365-3 GC.
The answer also contained a general denial. The Slag Company, by its amended reply, denied that the provision of said section applied, inasmuch as the contract upon which the action was based was one for the construction of a county road, and that the bond provision contained in 6947 GC., only applied. A jury was waived and the case was tried to the court. The court sustained the contention of the Slag Company. The Court of Appeals affirmed the judgment of the Court of Common Pleas.
The questions raised in the Supreme Court are:—
1. Do the provisions of Sections 2365-1 to 2365-4, inclusive, apply to a contract for the construction of a county road improvement?
2. If the answer to that question is in the negative, can a bond give broader protection than is given by the statute which requires the bond?